Citation Nr: 0026066	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-10 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hay fever, pes 
planus, a left knee disability and sinusitis.  

2.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 50 percent disabling.  

3.  Entitlement to an increased evaluation for malaria, 
currently evaluated as noncompensable.  

4.  What evaluation is warranted for bilateral defective 
hearing, currently evaluated as 10 percent disabling.  

5.  What evaluation is warranted for tinnitus, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to a total disability evaluation based on 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to November 
1944.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In February 2000, the case was remanded to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

In AB v. Brown, 6 Vet. App. 35, 38 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that where the claim 
arises from an original rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.

In view of the Board's determination that the veteran is 
entitled to a schedular 100 percent disability rating for his 
service-connected anxiety reaction, the Board does not reach 
the issue of entitlement to a total disability rating based 
on individual unemployability due to service- connected 
disability.  Vettese v. Brown, 7 Vet. App. 31, 34- 35 (1994); 
VAOPGCPREC 6-99.  There is no legal basis to award a total 
disability rating based on individual unemployability.  See 
Green v. West, 11 Vet. App. 472, 476 (1998) (veteran not 
entitled to a total disability rating for compensation while 
receiving a 100 percent schedular evaluation for his service-
connected lymphadenopathy).


FINDINGS OF FACT

1.  On the issues of increased evaluations for anxiety 
reaction, bilateral defective hearing, malaria and tinnitus, 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.  

2.  The claims of entitlement to service connection for hay 
fever, pes planus, sinusitis and a left knee disability are 
not plausible.  

3.  The veteran's depressive neurosis disability renders him 
unemployable.  

4.  Malaria is inactive, without confirmed relapses or 
association with residuals such as liver or spleen damage.  

5.  The veteran's bilateral hearing loss is manifested by an 
average pure tone threshold of 54 decibels in the right ear, 
speech discrimination ability of 78 percent in the right ear, 
an average pure tone threshold of 51 decibels in the left ear 
and speech discrimination ability of 80 percent in the left 
ear.

6.  Disability associated with the veteran's tinnitus does 
not present an exceptional disability picture such as marked 
interference with employment or requiring frequent periods of 
hospitalization. 


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for hay 
fever, pes planus, sinusitis and a left knee disability are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for a 100 percent rating for anxiety 
reaction have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9400 
(1999). 

3. The criteria for a compensable rating for malaria are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.31, 4.88b, Diagnostic Code 6304 (1999).

4.  The criteria for a rating beyond 10 percent for bilateral 
hearing loss have not been met at any point in the appeal 
period. 38 U.S.C.A. §§  1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 3.83, 4.1, 4.2, 4.7, 4.85, Code 6100 
(1999).

5.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met at any point in the appeal period.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.87a, 
Diagnostic Code 6260 (1999); Diagnostic Code 6260, 64 Fed. 
Reg. 25210 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1997).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. 38 U.S.C.A. §§ 1111, 1137 (West 
1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This included medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  The test is an objective 
one which explores the likelihood of prevailing on the claim 
under the applicable standards.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence.  Furthermore, 
the evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The Evidence

The service medical records show that on service entrance in 
June 1942, the veteran was found to have second degree 
bilateral pes planus, and chronic sinusitis.  The veteran was 
treated during service for complaints of chills and fever as 
noted in an undated treatment report.  It was noted that the 
veteran had sinusitis and hay fever.  On VA examination in 
March 1948, the veteran reported that his left knee bothered 
him if he jumped, kneeled or stepped incorrectly.  
Examination showed the sinuses and the respiratory system to 
be normal.  It was stated that there was no pes planus.  A 
scar of the left knee was noted, as was pain when the veteran 
over exercised or knelt.  It was stated that there was no 
limitation of motion.  

The veteran was examined by VA in July 1997.  On orthopedic 
evaluation, he stated that while serving in New Guinea he 
dove into a hole in the ground during an attack by the 
Japanese and injured his left knee.  He stated that a few 
days later he was escorted to the medics and fluid was 
drained off the knee.  He reported that he currently had 
brief periods of time when his left knee became painful.  
Examination showed no swelling or deformity to the knee.  
Patella excursion was normal.  He could extend and flex from 
0 to 105 degrees.  X-rays of the left knee were normal.  The 
finding was, remote history trauma left knee, normal 
examination this date.  

On VA sinus examination in July 1997, the veteran reported 
having some sinus congestion since World War II, but was 
unaware of any sinusitis during that time.  He denied ever 
having sought medical attention since his time in the 
military for sinus problems.  He denied ever being on any 
antibiotics or having had any surgery to his sinuses.  He 
reported that he had used some nasal sprays over the years.  
The finding was, normal sinus examination this date--no 
evidence of sinusitis.  X-rays showed right maxillary 
sinusitis, otherwise negative sinuses. 

On VA foot examination in July 1997, the examiner stated that 
the veteran was unaware of any abnormality of his feet.  The 
examiner noted that the feet appeared to be normal, that the 
function was fine, and that there was no deformity.  It was 
reported that the gait appeared to be relatively stable and 
that there were some vascular changes secondary to long-
standing diabetes.  The finding was, normal examination of 
the feet without evidence of flat feet being noted.  

On VA general medical examination in July 1997, it was stated 
that the nose and sinuses were normal.  Musculoskeletal 
examination was normal.  The examiner stated that the feet 
were considered normal without significant deformity noted.  
The examiner reported that flat feet were not present.  A 
pertinent diagnosis for the issues in question here was not 
given.  

The veteran underwent a VA general medical examination in May 
1998.  The examiner indicated that the claims file had been 
reviewed.  The veteran complained of a runny nose and 
postnasal drip without nasal congestion or sinus headaches.  
He reported that he had hay fever and had been treated for it 
as well as for sinusitis in service.  He complained of 
generalized arthritis pain.  Respiratory examination showed 
no rales, wheezing or rhonchi.  Some bogginess of the nasal 
mucosa was noted.  There was no joint effusion in the knees.  
It was noted that an X-ray of May 1998 showed emphysematous 
changes and old granuloma in the left upper lobe.  History of 
chronic sinusitis and degenerative joint disease were the 
pertinent diagnoses.  

The veteran underwent a VA medical examination in April 1999.  
He gave a history of injuring his left knee in 1943 while in 
New Guinea. Examination showed the nose to be clear.  The 
ligaments of the left knee were intact and range of motion 
was from 0 to 120 degrees.  The pertinent diagnosis was, 
history of sinusitis, July 1997.  


Discussion

The Board finds that the veteran's claims for service 
connection are not well grounded.  As noted above, the three 
criteria for well-groundedness must be met.  

On the claim of entitlement to service connection for hay 
fever, the Board notes that there was no showing of treatment 
for hay fever in service.  Thereafter, and currently, there 
is no finding of hay fever.  Absent a showing of a current 
disability which could be related to service, the claim is 
not well grounded.  As to the claim of entitlement to service 
connection for pes planus, while the disability was noted on 
the veteran's service entrance examination, thereafter there 
is no clinical finding of pes planus.  Absent a finding of 
current disability which could be related to service, the 
claim is not plausible.  As to the left knee disability, none 
was noted in service, and left knee complaints are not 
documented in service until 1948, several years after 
discharge.  In addition there is no clinical finding of a 
left knee disability.  There being no finding of a current 
disability which could be related to service, this claim is 
also not plausible.  

The record as a whole thus fails to include any evidence of a 
nexus between service the claimed current disabilities 
(medical evidence), and therefore well grounded claims have 
not been met. Caluza v. Brown, 7 Vet. App. 498 (1995). 
Accordingly, the claims must be denied as not well grounded.

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of 
complaints and treatment in service or shortly thereafter 
would be helpful in establishing well-grounded claims, as 
well as medical opinion linking any current findings with 
trauma incurred in the veteran's military service .  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


II.  Increased Evaluations

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The Court has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim. 



A. Anxiety Reaction

Service connection was granted for a nervous disability in 
November 1944, and a 30 percent evaluation was assigned.  In 
March 1948, the rating was decreased to 10 percent.  The 
evaluation was increased to 50 percent in October 1975.  That 
evaluation has remained in effect.  The veteran seeks an 
evaluation beyond 50 percent.   

The veteran was examined by VA in December 1997.  He 
complained of insomnia, difficulty concentrating, ongoing 
irritability and exaggerated startle response.  On 
examination, it was noted that the veteran was appropriately 
dressed, and was friendly and co-operative throughout the 
interview.  He was well oriented as to time, place and 
person.  His affect showed moderate anxiety and he showed 
mild to moderate depression.  His mood was stable and his 
remote memory was satisfactory.  He denied any delusions, 
hallucinations or suicidal ideation.  Insight was partially 
impaired. It was opined that the veteran was unable to work 
except for brief periods of time.  It was reported that his 
history indicated that both his depression and his anxiety 
disorder had interfered with both his interpersonal 
relationships and his employment.  The diagnosis was, 
generalized anxiety disorder, moderate to severe, dysthymia 
moderate to severe, and alcohol dependence secondary to 
generalized anxiety disorder, in remission.  The GAF was 60.  

The veteran was examined in May 1998, and he gave a history 
of stress in service.  He reported currently having 
continuing problems with nightmares, flashbacks, exaggerated 
startle response, and anxiety.  He stated that he had 
episodic of at least moderate depression since service 
discharge, and that his chronic anxiety at times was severe.  
The veteran reported that his psychiatric disability 
interfered with his ability to work since he had to withdraw 
and retire in face of moderate to mild stress.  It was 
reported that the veteran was friendly and cooperative, and 
his orientation as to time, place and person was intact.  His 
affect was noted to show moderate anxiety with mild to 
moderate depressive characteristics.  There was no marked 
instability of mood; his general fund of information was 
average; his intelligence was average or above.  There was no 
marked impairment of memory and no evidence of delusions, 
auditory hallucinations or suicidal ideation.  In summary, it 
was noted that the veteran had managed with small amounts of 
medication and that he stated he was doing fairly well.  The 
examiner stated that a review of the history showed that the 
veteran's disability had impacted his interpersonal 
relationships and impaired his ability to have normal 
interpersonal relationships.  It was stated that his 
depression had apparently allayed some over the last few 
years.  The examiner opined that the veteran was unable to be 
employed due to his medical condition.  The diagnoses were: 
generalized anxiety disorder, moderate to severe; dysthymia, 
moderate to severe; and alcohol dependency, secondary to 
generalized anxiety disorder, in remission.  The GAF was 
reported to be 60 to 65.  

The veteran underwent a VA mental disorders examination in 
April 1999.  He complained of nerves and depression.  It was 
noted that he spent his time caring for his wife, 
occasionally worked at the DAV, and participated in the 
activities at the Legion Post.  The veteran reported having 
nervousness, problems sleeping, and not being motivated.  On 
examination, it was noted that he was clear and coherent 
without any abnormal thought processes or indication of 
delusions or hallucinations.  He denied any suicidal or 
homicidal ideations.  The veteran admitted to sleep 
impairment, anxiety and depression. There was no indication 
or any obsessive or ritualistic behavior and no indication of 
acute panic attacks.  The examiner noted that the veteran 
seemed nervous and ill at ease.  The veteran was oriented to 
name, place and date.  He had good concentration and appeared 
to be above average in intelligence.  His insight and 
judgment were appropriate.  The diagnoses were: generalized 
anxiety disorder, without agoraphobia, service connected; 
dysthymia, situational, moderate, recurrent, secondary to his 
medical condition and his wife's Alzheimer's disease, non-
service connected.  The GAF was noted to be 75.  

The veteran's disability is rated under Diagnostic Code 9400.  
Under that Code, a 50 percent evaluation is appropriate for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood, due to such items as: suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances and inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

The Board finds that a rating of 100 percent is warranted for 
the veteran's service connected psychiatric disability.  
While it is noted that his most recent GAF score was 75, (the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Ed. (DSM-IV), reflects that a score between 61 and 70 
contemplates some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships; 
a score between 71 and 80 contemplates that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors; nor more than slight impairment in 
social occupational, or school functioning), on two VA 
psychiatric examinations, the veteran was noted to be 
essentially unemployable.  One examiner noted that the 
veteran was only able to work for brief periods of time, and 
that his history showed that his psychiatric problems had 
interfered with his interpersonal relationships and with his 
employment.  Another VA examiner on psychiatric examination 
has opined that the veteran was unable to be employed.  The 
Board finds that the veteran's disability reasonably renders 
him unemployable, and that therefore a 100 percent rating is 
warranted.  


B.  Malaria

Prior to August 30, 1996, malaria was rated 10 percent if 
recently active with one relapse in the past year, or if an 
old case with moderate disability. 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (1996).

The criteria under Diagnostic Code 6304 provide that a 100 
percent rating for malaria is assigned when there is an 
active disease process.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
malaria is to be rated as residuals such as liver or spleen 
damage under the appropriate system. 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (1999).

The record shows that service connection was granted for 
malaria in November 1944, and a 10 percent rating was 
assigned.  In March 1948, the rating was decreased to 
noncompensable.  In April 1999, the veteran underwent a VA 
Infectious, Immune and Nutritional disabilities examination.  
He reported that he had been treated in New Guinea for 
malaria.  It was reported that at the present time, the 
veteran did not have any symptoms related to malaria.  It was 
noted that he did not have any problem with splenomegaly or 
any surgical procedures resulting from his malaria.  It was 
stated that at this time he did not require treatment for 
malaria and he had no symptoms related to the malaria other 
than his belief that his anxiety and depression stemmed from 
the episodes he experienced in service.  On examination, it 
was noted that he was well nourished and his general 
appearance was good.  The diagnosis was, residuals of malaria 
from World War II, dating back to 1943.  

In this case, it is clear from the medical evidence of record 
that there has been no active disease process in many years.  
The medical evidence of record does not indicate any relapses 
or residuals of malaria.   The Board notes that, under the 
criteria, malaria may be evaluated based on residuals such as 
liver or spleen damage.  However, there is no medical 
evidence of record to establish that the veteran has liver or 
spleen damage due to malaria, nor does the veteran so 
contend.  He has not stated that he has any residual symptoms 
from his malaria and none have been found on examination.  
Thus a noncompensable evaluation is in order.  


C. Hearing Loss and Tinnitus

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999). 
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1999).

The Court has stated that assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under applicable 
criteria, evaluations for defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz. The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal auditory 
acuity to Level XI for profound deafness. 38 C.F.R. § 4.85 
(1999).

As to the current rating to be assigned the veteran's 
bilateral hearing loss, it is observed that the veteran has 
been rated as 10 percent disabling pursuant to Code 6101.  In 
this regard, the Board notes that, during the pendency of 
this appeal, VA issued new regulations for evaluating 
diseases of the ears and other sense organs, effective June 
10, 1999. 62 Fed. Reg. 25,202-25,210 (May 11, 1999).  The 
Court has held that, where laws or regulations change after a 
claim has been filed or reopened and before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies, unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
provide otherwise and the Secretary has done so. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a pure 
tone audiometric test. 38 C.F.R. § 4.85. The results are 
charted on Table VI and Table VII. Thus, in order to assign 
an increased evaluation for his hearing loss, the veteran 
must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average pure tone 
decibel loss. The Board has compared the previous versions of 
Table VI and Table VII, and the new versions of these tables. 
There has been no discernable change.  Further, the Board 
finds that the revisions made to 38 C.F.R. § 4.86 pertain to 
only exceptional patterns of hearing loss, and that 
consideration of these newly developed criteria would by no 
means affect the outcome of the veteran's claim in this case. 
In sum, the Secretary has stated that

"[t]he revisions of the sections addressing ear and other 
sense organs are part of the overall revision of the rating 
schedule based on medical advances, etc., rather than 
representing liberalizing interpretations of regulations. We 
have explained above the reasons for the provisions of Sec. 
4.86. The preamble erred in discussing these provisions as 
liberalizations. Rather, they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment."  62 Fed. Reg. at 
25,202.

The veteran was granted service connection for bilateral 
defective hearing and for tinnitus in February 1998.  A 
noncompensable evaluation was assigned for bilateral hearing 
loss and a 10 percent evaluation was assigned for tinnitus.  
This was based on VA examination findings in August 1997.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
40
50
60
60
LEFT
15
40
50
60
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  
The veteran reported having constant ringing tinnitus which 
was annoying.  On a tinnitus questionnaire, the veteran 
reported that his tinnitus was continuos and that he had it 
all of the time. 

On VA hearing examination in May 1998, the veteran reported 
having constant bilateral tinnitus.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
45
50
60
60
LEFT
35
45
55
60
60

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 80 percent in the left ear.  
In September 1998, the RO increased the veteran's rating for 
hearing loss to 10 percent from March 1998.  

On the authorized VA audiological evaluation in April 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
45
50
60
60
LEFT
15
40
50
55
60

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 80 in the left ear.  The 
veteran reported having constant tinnitus.  

The Board notes that the veteran's hearing acuity was at 
level IV in the right ear and at level II in the left ear in 
August 1997.  This results in a noncompensable evaluation 
which was assigned at that time.  On examination in May 1998, 
the veteran had Level IV hearing acuity in both ears, which 
equates to a 10 percent rating.  This was assigned by the RO 
in September 1998.  Evaluating the most recent test score 
noted above, based on Table VI found at 38 C.F.R. § 4.85, the 
veteran's right ear hearing acuity is at Level IV and his 
left ear is at Level IV. This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a 
10 percent evaluation. 

None of the above examination results beginning from the 
grant of service connection provide evidence that would 
result in an increased evaluation at any time beyond that 
assigned by the RO since service connection was granted.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and, therefore, an 
increased evaluation for bilateral hearing loss is not 
warranted.

As to tinnitus, the Board notes that effective June 10, 1999, 
the VA revised the criteria for evaluating Diseases of the 
Ear and Other Sense Organs. 64 Fed. Reg. 25202-210 (1999).  
However, the changes in regulations pertaining to evaluations 
for tinnitus were not significant in regard to the veteran's 
disability rating.  
The veteran was granted service connection for tinnitus in 
February 1998, and was assigned a 10 percent rating.  
Currently, the veteran's service-connected tinnitus is rated 
under 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999).  Under 
Diagnostic Code 6260, a maximum schedular rating of 10 
percent is applicable for persistent tinnitus, as a symptom 
of head injury, concussion, or acoustic trauma.  Under the 
amended regulations, a 10 percent rating is warranted under 
Diagnostic Code 6260 as the maximum for recurrent tinnitus. 
64 Fed. Reg. 25210 (1999).  

The veteran commented at his 1997 VA examination that his 
tinnitus was a constant ringing and was annoying.  There was 
no complaint that it was debilitating and no finding that it 
interfered with the veteran's employability, or caused him to 
be hospitalized.  In reviewing the evidence of record, there 
is no basis to assign a higher percentage for the veteran's 
tinnitus. He currently is rated at the maximum level, under 
both the old and amended regulations, and has been since 
service inception. Moreover, he has not demonstrated, or 
asserted, that his tinnitus disability is so severe as to 
warrant consideration for an extraschedular rating under 38 
C.F.R. § 3.321(b) (1999). Accordingly, there is no basis to 
justify an increased rating.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disabilities subjects him to 
frequent periods of hospitalization or that any interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in these instances. 


ORDER

Service connection for hay fever, per planus, a left knee 
disability and sinusitis is denied.  

An increased evaluation for anxiety reaction to 100 percent 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An increased (compensable) evaluation for malaria is denied.  

An increased evaluation for bilateral defective hearing 
beyond 10 percent is denied.  

An increased evaluation for tinnitus beyond 10 percent is 
denied.  




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 


- 19 -


